The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of van Pol et al. (US 2018/0177064 A1) teaches a method, system, and sensor device for collecting fluid data and fluid conduit data. The sensor device includes an outer capsule that is free flowing within the fluid and provides fluid-tight containment to an interior compartment, at least one sensor mounted within the interior compartment, wherein the at least one sensor senses fluid data and fluid conduit data, the sensed fluid properties being the collected fluid data, and a conductor for activating the at least one sensor to sense fluid data and fluid conduit data, wherein the conductor passes from the interior compartment and through the outer capsule.
Regarding independent claim 1, van Pol taken either independently or in combination with the prior art of record fails to teach or render obvious a tracking unit being positioned inside said capsule, said tracking unit being in wireless electrical communication with the gps thereby facilitating the gps to establish a depth and a position of said tracking unit when said capsule is positioned in the buried pipe, said tracking unit being in electrical communication with said remote unit thereby facilitating said remote unit to display the depth and position of said tracking unit wherein said remote unit is configured to map the buried pipe in conjunction with the other claim limitations.  
Regarding independent claim 6, van Pol taken either independently or in combination with the prior art of record fails to teach or render obvious tracking unit being in wireless electrical communication with the gps thereby facilitating the gps to establish a depth and a position of said tracking unit when said capsule is positioned in the buried pipe, said tracking unit being in electrical communication with said remote unit thereby facilitating said remote unit to display the depth and position of said tracking unit wherein said remote unit is .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668